DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of International Application No. PCT/CN2018/124177 filed on 12/27/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810210168.3, filed on 3/14/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/10/2020 and 8/3/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is 160 words. 37 CFR 1.72 requires that the abstract may not exceed 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4, and 6 are objected to because of the following informalities:
In claim 1, “a protocol data unit, PDU, session split” (in line 4), “a session management function, SMF, network element” (in lines 10-11), and “a user  (PDU) session split”, “a session management function (SMF) network element”, and “a user plane function (UPF) network element”, respectively, to avoid confusion and for clarity.
In claim 2, “an access mobility function, AMF, network element” (in line 3) should read “an access mobility function (AMF) network element” to avoid confusion and for clarity.
In claim 4, “a first and a second downlink address” (in line 2) should read “a first downlink address and a second downlink address” for clarity.
In claim 4, “a protocol data unit, PDU, session” (in line 3) should read “a protocol data unit (PDU) session” to avoid confusion and for clarity.
In claim 6, “A session management function network element” (in line 1) should read “A session management function (SMF) network element” for consistency in use of acronym in the claim languages and for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 4:
Claim 4 recites a limitation “the target base station side” in line 8. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Establishing a second NG-U tunnel for a PDU session”, 3GPP TSG-RAN WG3 Meeting #99, R3-181264, Feb. 26 – Mar. 2, 2018, hereinafter Ericsson1) in view of Moon et al. (US 2017/0188285 A1, hereinafter Moon).

Regarding claim 1:
Ericsson1 teaches a data transmission tunnel address coordination method (see, Ericsson1: Section 2.1), comprising: 
(see, Ericsson1: Section 2.4, “The MN decides to establish and SDAP entity in the SN while keeping an SDAP entity in the MN as well. It performs the SN Addition Procedure on Xn-C”. Also, see: Fig. 4, Step 1.); 
acquiring a first downlink address allocated to the PDU session by the target secondary base station (see, Ericsson1: “At SN Addition, the MN will also receive a DL NG-U TEID from the SN”. Also, see: Fig. 4, Step 2.); 
sending the first downlink address allocated by the target secondary base station and a second downlink address allocated by the target master base station to a session management function, SMF, network element in a core network (see, Ericsson1: Fig. 4, Step 9, “PDU Session Modification Indication” from MN to AMF. “At PDU Session Modification Indication, the MN requests the 5GC to establish a second NG-U PDU Session tunnel by indicating the split of QoS flow among the two NG-U tunnels. It also provides the DL TEID at the SN for the second NG-U tunnel.” Here, “indicating the split of QoS flow among the two NG-U tunnels” implies that MN sends both DL TEID of the SN (e.g., “a first downlink address”))and the DL TEID of the MN (e.g., “a second downlink address”). Section 8.2.5.2 teaches that the “PDU Session Resource Modify Indication” message from NG-RAN node to AMF is transparently transferred to each SMF associated with the concerned PDU session for each PDU session indicated by the PDU Session ID.), and acquiring, a first uplink address allocated to the target master base station and a second uplink address allocated to the target secondary base station, from the SMF network element (see, Ericsson1: Fig. 4, Step 13, “The MN receives the new UL TEID”. Here, “the new UL TEID” (e.g., “UL TEIDNG-U-2”) is a second uplink address allocated to the SN from the AMF/SMF and the “UL TEIDNG-U-1” is a first uplink address allocated to the MN at the PDU session setup as discussed in Section 2.4.); and 
sending the second uplink address to the target secondary base station for the target secondary base station to establish a data transmission tunnel with a user plane function, UPF, network element, (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”) wherein the data transmission tunnel is used for transmitting the PDU session (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”).
Ericsson1 is silent about wherein the above data transmission tunnel address coordination method is performed in a handover process of a terminal from a source base station side to a target base station side.
In the same field of endeavor, Moon teaches wherein a handover process of a terminal from a source base station side to a target base station side with dual connectivity is performed for a various types of handover scenarios (see, Moon: Abstract and Figs. 2~6 as examples of different handover scenarios.).
Ericsson1 to include the teachings of Moon in order to perform handover in a wireless communication systems supporting dual connectivity and remain in dual connectivity mode for an extended time while minimizing switching between single connectivity mode and dual connectivity mode (see, Moon: Abstract and para. [0012]) and while efficiently managing CN resources with NR-RAN node initiated PDU Session Modification method (see, Ericsson1: Section 2.3 and 2.4). 

Regarding claim 2:
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 1.
	Ericsson1 further teaches wherein sending, by the target master base station, the first downlink address to the SMF network element through an access mobility function, AMF, network element in the core network (See, Ericsson1: Fig. 4, Step 9 “DL TEID NG-USN” sent from MN to AMF, which then transparently transferred to each SMF associated with the concerned PDU session as taught in Section 8.2.5.2), and acquiring, by the target master base station, from the SMF network element through the AMF network element the first uplink address and the second uplink address (See, Ericsson1: Fig. 4, Step 13 “UL TEID NG-USN” sent from AMF to MN. Section 2.4, “the AMF/SMF would provide the UL TEID at the UPF for the second NG-U tunnel”, which is the second uplink address. The first uplink address allocated to the target master base station (MN) is allocated at PDU session setup and is received again as shown in Section 9.2.1.9).

Regarding claim 3: 
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 1.
	Ericsson1 further teaches wherein forwarding, by the target master base station, the second uplink address to the corresponding target secondary base station for the target secondary base station (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”. The UL TEID NG-U is forwarded from the MN to the SN as shown in Fig. 4.) to establish, according to the received second uplink address and the first downlink address allocated to the PDU session by the target secondary base station, the data transmission tunnel with the UPF network element (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”. Section 2.4, “When the PDU Session Modification Indication is terminated, the MN would execute a SN Modification procedure, to update the UL TEID for the second NG-U tunnel. DL Data forwarding will cease once the UPF has established the second GTP-U entity for the PDU session. UL Data forwarding will cease, once the SN starts to use the new UL TEID indicated in the SN Modification procedure.” As result, two NG-U tunnels are established as shown in Fig. 3).

Regarding claim 7:
As discussed above, Ericsson1 in view of Moon teaches all limitations in claim 2.
	Ericsson1 further teaches wherein forwarding, by the target master base station, the second uplink address to the corresponding target secondary base station for the target secondary base station (see, Ericsson1: Fig. 4, Step 14, “The MN triggers the SN Modification procedure to change the UL TEID for the second NG-U tunnel”. The UL TEID NG-U is forwarded from the MN to the SN as shown in Fig. 4.) to establish, according to the received second uplink address and the first downlink address allocated to the PDU session by the target secondary base station, the data transmission tunnel with the UPF network element (see, Ericsson1: Fig. 4, Step 15 “SN switches UL tunnel to UPF/indicated UL TEID”. Section 2.4, “When the PDU Session Modification Indication is terminated, the MN would execute a SN Modification procedure, to update the UL TEID for the second NG-U tunnel. DL Data forwarding will cease once the UPF has established the second GTP-U entity for the PDU session. UL Data forwarding will cease, once the SN starts to use the new UL TEID indicated in the SN Modification procedure.” As result, two NG-U tunnels are established as shown in Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“PDU Session Split at UPF”, 3GPP TSG-RAN WG3 Meeting #99, R3-181266, Feb. 26 – Mar. 2, 2018, hereinafter Ericsson2) in view of Ericsson1.

Regarding claim 4:
	Ericsson2 teaches a data transmission tunnel address coordination method (see, Ericsson2: Section 1, Introduction), comprising: 
receiving a first and a second downlink address sent from a target master base station (see, Ericsson2: Fig. X, Step 5, “PDU Session Resource Setup Response” sent from the MN to the AMF), wherein the first downlink address is allocated to a protocol data unit, PDU, session by a target secondary base station and the second downlink address is allocated by the target master base station (see, Ericsson2: Section 10.x.1, “5. The MN provides an DL TEID addresses to be applied as the first and the additional DL tunnel addres on the NG-U interface. MN also provide which QoS flows are associated with which tunnel.”), wherein the PDU session is determined to be split by the target master base station (see, Ericsson2: Fig. X, Step 4, “4. MN decides to setup two tunnels/PDU sessions.”); 
Ericsson2 does not explicitly teach wherein allocating a first uplink address allocated to the target master base station and a second uplink address allocated to the target secondary base station.
In the same field of endeavor, Ericsson1 teaches wherein allocating a first uplink address allocated to the target master base station and a second (see, Ericsson1: Section 2.4, “The AMF/SMF would receive the request to allocate a second NG-U tunnel, the DL TEID to be used for the second tunnel and the split QoS flows, as decided by the MN.” Therefore, the AMF/SMF is performing the allocation of the DL TEID for the SN. Section 2, the allocation of the DL TEID for the MN is performed at PDU Session Setup.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson2 to include the teachings of Ericsson1 in order to support the PDU session split into two tunnels if RAN decides (see, Ericsson1: Section 2.2). 
Ericsson2 to further teaches wherein forwarding the second uplink address to the target base station side (see, Ericsson2: Fig. X+1, Step 13, “13. The MN receives the new UL TEID” sent from AMF to the MN.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2017/0339609 A1, hereinafter Youn) in view of Ericsson1 further in view of Moon.

Regarding claim 5:
	Claim 5 is directed towards a base station (see, Youn: Fig. 17, eNB/network node 1710 and para. [0473], “The network node 1710 may be an SMF, an AMF, a BS, an MME, and HSS, an SGW or a PGW, for example.”), comprising a first processor (see, Youn: Fig. 17, processor 1711), a first memory (see, Youn: Fig. 17, memory 1712) and a first communication (see, Youn: para. [0472], “The memory 1712 is connected to the processor 1711” wherein the communication bus is the connection between the memory and the processor); wherein the first communication bus is configured to implement connection and communication between the first processor and the first memory; and the first processor is configured to execute one or more first programs stored in the first memory to implement steps of the data transmission tunnel address coordination method of claim 1. Therefore, claim 5 is rejected under similar rationale to claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Ericsson2 further in view of Ericsson1.

Regarding claim 6:
	Claim 6 is directed towards a session management function network element (see, Youn: Fig. 17, eNB/network node 1710 and para. [0473], “The network node 1710 may be an SMF, an AMF, a BS, an MME, and HSS, an SGW or a PGW, for example.”), comprising a second processor (see, Youn: Fig. 17, processor 1711), a second memory (see, Youn: Fig. 17, memory 1712) and a second communication bus (see, Youn: para. [0472], “The memory 1712 is connected to the processor 1711” wherein the communication bus is the connection between the memory and the processor); wherein the second communication bus is configured to implement connection and communication between the second processor and the second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471